Order entered July 31, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01288-CR

                               EMMY BACKUSY, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-54232-N

                                          ORDER
        Before the Court is the State’s July 30, 2018 second motion for an extension of time to

file its brief. We GRANT the motion and ORDER the brief received on July 30 filed as of the

date of this order.




                                                     /s/   LANA MYERS
                                                           JUSTICE